EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Wright on 12/21/2021.

The application has been amended as follows: 
In claim 1, on line 3 replace “first direction and a second direction” with --first rotational direction and a second rotational direction--
In claim 1, on line 6 replace “second direction” with --second rotational direction--
In claim 1, after line 8 add --the pusher movable along the track in a first and second axial direction;--
In claim 1, on line 12 replace “second electrical contact.” with --second electrical contact; and wherein when the number of engagements is greater than a threshold amount an alarm signal is generated.--
In claim 5, on line 3 replace “second direction” with --second rotational direction--
In claim 9, on line 2 replace “a second direction” with --the second axial direction--

In claim 12, on line 4 replace “first direction and second direction” with --first axial direction and second axial direction--
In claim 12, on line 9, replace “second electrical contact.” with --second electrical contact; and wherein when the number of engagements is greater than a threshold amount an alarm signal is generated.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Lockwood et al. does not teach at least the claimed shaft disposed within the housing while generating an alarm signal in response to engagements being greater than a threshold amount, and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631